Citation Nr: 1601474	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  02-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neuropsychiatric disorder, to include bipolar disorder and/or depression, claimed as secondary to meningitis.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 through February 1950 and from February 1951 through April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, among other issues, denied the Veteran's claim for service connection for a neuropsychiatric disorder, to include bipolar disorder and depression, claimed as being due to spinal meningitis.  The Veteran perfected a timely appeal of that denial.  Original jurisdiction over that matter was transferred subsequently to the RO in Atlanta, Georgia.

The Veteran's appeal was denied previously by the Board in May 2009.  The Veteran subsequently sought appeal of that denial to the United States Court of Appeals for Veterans' Claims (Court).  In a June 2011 Memorandum Decision, the Court vacated the Board's May 2009 denial and remanded the issue to the Board for further action consistent with the Court's decision.

In March 2012, the Board determined that additional development of the Veteran's appeal was warranted and remanded the matter.  Such development was to include affording the Veteran a new VA mental health examination to determine the nature of his claimed neuropsychiatric disorder, and, whether any diagnosed disorder is attributable to his service-connected spinal meningitis.  VA has undertaken efforts to perform the ordered development and returns the matter to the Board for de novo review.


FINDINGS OF FACT

1.  Service connection is in effect for the Veteran for spinal meningitis.

2.  The Veteran has bipolar disorder and depression, not otherwise specified (NOS).

3.  The weight of the evidence is in equipoise as to the question of whether the Veteran's bipolar disorder and depression, NOS are related etiologically to his service-connected spinal meningitis.


CONCLUSION OF LAW

The criteria for service connection for a neuropsychiatric disorder, to include a bipolar disorder and/or depression, claimed as secondary to meningitis, are met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nonetheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Analysis

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for certain listed chronic diseases, which include psychoses, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed initially after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In his claims submissions and in various statements received from his former representative, the Veteran alleges that he has a current neuropsychiatric disorder that has resulted from his service-connected spinal meningitis.  Indeed, the record shows that service connection is in effect for the Veteran for bacterial spinal meningitis that was sustained by the Veteran during active duty service in 1948.

The Board notes that the Veteran's service treatment records are "fire-related" (i.e., presumably destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri).  In instances where a claimant's service department records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider whether the evidence is in equipoise, and if so, to resolve the matter in the claimant's favor.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Post-service treatment records indicate that the Veteran has received periodic mental health and neurological evaluation and treatment since 1993 for various reported symptoms that include:  nightmares, sleep disturbance marked by frequently waking, visual hallucinations, mood swings and outbursts of anger and aggression, depression, impaired attention and concentration, and being withdrawn from others.  Private treatment records from Dr. R.S.B., Dr. A.G., and Dr. W.E.C. reflect that the Veteran's symptoms have been diagnosed as bipolar disorder and depression.  Those diagnoses are confirmed by VA mental health and neurological examinations conducted in August 2001, December 2003, February 2005, November 2007, and July 2008.  Notably, an April 2006 VA expert opinion suggests that the Veteran's diagnosis remains unclear, and toward that end, suggests that the Veteran's symptoms appear to indicate possible diagnoses of bipolar disorder, depression, and posttraumatic stress disorder (PTSD).  Still, the VA expert acknowledged that she is not a psychiatrist, that she was "uncertain" as to the etiology of the Veteran's symptoms, and appeared to defer to other medical opinions in the record vis-à-vis a diagnosis.  Toward that end, the Board is inclined to assign greater probative weight to the earlier diagnoses of bipolar disorder and depression shown in the record.

Having determined that the evidence shows ongoing diagnoses of bipolar disorder and depression, the Board now turns to the question of whether the evidence shows that those disorders are related etiologically to the Veteran's spinal meningitis.  The evidence in that regard shows that issue is a matter of debate among the Veteran's private treating physicians and VA examiners.

Private opinions provided by Dr. R.S.B. in July 1996, December 2001 by Dr. C.W.D., October 2002 by Dr. A.G., November 2002 by Dr. C.L.G., and in November 2004 by A.F. concur that the Veteran's bipolar disorder and depression are likely related to his spinal meningitis.  In summary, those opinions note that, according to the Veteran and his spouse, his neuropsychiatric symptoms were not evident until after the Veteran's meningitis.  Those opinions assert that the medical community at large understands that meningitis can result in organic changes to the brain which in turn cause personality changes and symptoms such as those reported by the Veteran.  Given the same and given the chronology of onset of the Veteran's neuropsychiatric symptoms, those physicians concluded that there is a likely etiological relationship between the Veteran's neuropsychological conditions and his spinal meningitis.

The foregoing opinions are opposed in the record by negative etiology opinions expressed in VA examination reports dated March 2001, August 2001, December 2003, July 2008, and August 2012.  Although those opinions also cite contrary medical authority and appear to be largely consistent with the facts in the record, they do not address evidence in the record that are favorable to the Veteran's claim and are thus not supported by adequate rationale.  In that regard, the examiners' opinions fail to consider and address the significance of the reported chronology of onset of the Veteran's symptoms, and moreover, do not address directly the contrary opinions and medical authorities cited in the favorable opinions rendered by the Veteran's private treatment providers.  For that reason, the opinions expressed in those VA examinations are incomplete and are not entitled to any greater probative weight than the favorable opinions provided by the Veteran's private treatment providers.

Overall, the weight of the evidence is in relative equipoise as to the question of whether the Veteran's bipolar disorder and depression are related etiologically to his spinal meningitis.  Affording the Veteran the benefit of the doubt, and resolving all doubt as to that question in the Veteran's favor, the Board concludes that the basic elements of service connection for a neuropsychiatric disorder, to include a bipolar disorder and/or depression, claimed as secondary to meningitis, are met. Accordingly, this appeal is granted.




ORDER

Service connection for a neuropsychiatric disorder, to include a bipolar disorder and/or depression, claimed as secondary to meningitis, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


